Judgment unanimously modified, on the law, and facts, in accordance with memorandum and, as modified, affirmed, without costs. Memorandum: The State appeals from a judgment of the Court of Claims which granted respondent an award for damages resulting from the appropriation of a portion of his property for construction of an expressway. Among several issues raised by the State is that the court improperly awarded consequential damages for a 4.077 acre area of back land contiguous to front development land without any basis in the record for such award. A review of the record indicates that both claimant’s appraiser and the State’s appraiser assigned greater value to that portion of land after the taking. Claimant’s appraiser concluded that such increase was offset by a decrease attributable to a loss of frontage and the subject parcel’s proximity to the expressway; the State’s expert found no such offsetting damages. In either view, however, there was no diminution in the value of that parcel and the court’s award in the amount of $407.70 was therefore unfounded. Similarly, the court found that a .255 acre parcel subject to a drainage easement had no value after the taking. The court’s finding that this parcel was worthless was beyond the range of the testimony and has no support in the record. The land in which the .255 acres was included was given an after value of $100 per acre by claimant’s appraiser and of $350 per acre by the State’s expert. Accepting claimant’s appraiser’s figures, the lowest value that could be assigned to the land subject to the easement is $25.50. The award should therefore be decreased by $433.20. The remainder of the award and its separate components of direct damages and consequential damages are within the range of expert testimony and are therefore affirmed. (Lott v State of New York, 55 AD2d 1032; Yonkers Realty Assoc, v State of New York, 52 AD2d 1014, 1015; Sapia v State of New York, 33 AD2d 821; Argersinger v State of New York, 32 AD2d 708.) (Appeal from judgment of Court of Claims—appropriation.) Present—Cardamone, J. P., Simons, Hancock, Denman and Witmer, JJ.